Case 3:12-cv-07758-ZNQ-LHG Document 258 Filed 06/03/21 Page 1 of 1 PageID: 10267




                                      IN THE UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF NEW JERSEY


     UNITED STATES OF AMERICA,                           Civil Action No. 12-7758 (MAS)(LHG)
      et al., ex rel. JESSICA PENELOW
      AND CHRISTINE BRANCACCIO,,

                        Plaintiffs,

               v.

     JANSSEN PRODUCTS, LP,

                        Defendant.




          ORDER GRANTING WITHDRAWAL OF COUNSEL LOGAN ANDERSON, ESQ.

               THESE MATTERS having been opened to the Court by Troutman Pepper

      Hamilton Sanders LLP, attorneys of record for Janssen, for an entry of an order

      withdrawing counsel Logan Anderson, Esq. pursuant to L. Civ. R.102.1; and the Court

      having considered the papers submitted by Janssen in support of its application; and for

      other and good cause shown,

               IT IS on this     3rd       day of June              , 2021;

               ORDERED that Janssen’s Motion [252] is hereby granted; and it is

               further ORDERED that Logan Anderson, Esq. is hereby

               withdrawn; and it is further

                    ORDERED that the Clerk should discontinue electronic notices to Mr. Anderson

  in this action.


                                                            Honorable Lois Goodman
                                                            United State Magistrate Judge
